                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

WILLIAM R. LEFEAR                                                                      PLAINTIFF

v.                                                   CIVIL ACTION NO. 3:18CV175-DMB-RP

LOVE’S TRAVEL STOPS & COUNTRY STORES,
INC., JUSTIN BANKS AND JOHN DOES 1-10                                              DEFENDANTS


                   ORDER DENYING MOTION TO AMEND COMPLAINT

        Plaintiff has moved to amend his complaint to add Teramus R. Boney and Hokiebird

Trucking, LLC as defendants. Docket 23. The court has reviewed plaintiff’s motion and

notes that it fails to include as an exbibit the proposed amended complaint. Local Uniform

Civil Rule 15 dictates that “[i]f leave of court is required under Fed. R. Civ. P. 15, a proposed

amended pleading must be an exhibit to a motion for leave to file the amended pleading . . .”

Therefore, it is

        ORDERED:

        that plaintiff’s Motion to Substitute Parties and Amend Complaint is DENIED without

prejudice.

        This, the 7th day of December, 2018.

                                                      /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
